Allowable Subject Matter
Claims 1,3-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with applicant that prior art fails to disclose: a regional service for provisioning a set of infrastructure assets of an execution target of a central infrastructure orchestration service," where "the execution target [is] associated with a predefined region managed by the central infrastructure orchestration service," as recited in amended claim 1. Additionally, Szobi does not disclose that the computer system receives "a plan comprising a set of instructions associated with the set of infrastructure assets of the execution target from the central infrastructure orchestration service", where the set of instructions comprise "a set of declarative instructions for provisioning the set of infrastructure resources of the execution target," as recited in amended claim 1. Independent claims 12 and 17 are allowable for the same reasons as discussed for independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113